DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the airbag module, airbag and electronic control unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 12 and 20, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 6, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5-7, 9 -16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kokeguchi (EP 0943502). 
Kokeguchi discloses in figure 1 a gas generator, in particular for a vehicle safety system, airbag module, airbag comprising a first ignition stage (3), a cup-shaped diffuser (19) having a diffuser base (18c) and an adjacent diffuser sidewall (19), and comprising a second ignition stage (5), wherein the first ignition stage, the diffuser and the second ignition stage are arranged along an axial longitudinal axis of the gas generator and the diffuser is positioned between the first and second ignition stages such that the second ignition stage is fastened to an outer area of the diffuser (claims 1, 11, 12). the diffuser base forms a longitudinally axial termination of the diffuser, and/or the second ignition stage is fastened to the diffuser sidewall or the diffuser base (reference area 18) (claim 2). the diffuser overlaps with and is fastened to the second ignition stage over a particular distance along an outer area of its diffuser sidewall, wherein at the distance of the overlap an outer diameter of the diffuser substantially corresponds to an inner diameter of the second ignition stage (claim 3, 13). the diffuser base seals an open second end area of the second ignition stage and/or forms a terminating wall for a second combustion chamber of the second ignition stage (claim 5, 15). As best understood by the Examiner, the diffuser includes at least one outlet opening (19b) in a diffuser sidewall and at least one flow opening (18a) in a diffuser base, wherein the at least one outlet opening is configured as a slotted opening extending especially radially in the circumferential direction (claim 6). in a non-activated state of the gas generator, the at least one outlet opening is unsealed and the at least one flow opening is sealed by an over-ignition protector (22), wherein the over-ignition protector forms part of a terminating wall for a second combustion chamber of the second ignition stage (claim 7). the gas generator is a hybrid gas generator, the first ignition stage of which has a compressed gas tank which receives, in a non-activated state of the gas generator, compressed gas or a compressed gas mixture and a first propellant (claim 9). the second ignition stage of the gas generator is a purely pyrotechnic stage comprising a second propellant (claim 10). the at least one flow opening is configured as a round opening (claim 16).
Allowable Subject Matter
Claims 4, 8, 17, 18 and 20  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614